Citation Nr: 1209904	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-40 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to September 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by which the RO, in pertinent part, denied entitlement to service connection for a low back disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

In his October 2009 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that he desired a hearing before a Veterans Law Judge in Washington, DC.  In written correspondence dated in February 2012, the Veteran clarified that he wished to testify at a hearing before a Veterans Law Judge at either the Houston RO or in the San Antonio satellite location.  As the RO/AMC schedules Travel Board hearings, a remand of this matter to the RO/AMC is warranted. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

The RO/AMC should take appropriate action to schedule the Veteran for a hearing per his request dated in February 2010, before a traveling Veterans Law Judge at either the RO located in Houston or at the RO facility in San Antonio.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


